Title: To James Madison from George W. Erving, 20 September 1808
From: Erving, George W.
To: Madison, James



Sir
Madrid Sep. 20. 1808.

I have the honor to inclose a very interesting memoir which Mr. Cevallos has just published, relating to the transactions at Bayonne; & which he has communicated to me with a view to its being transmitted to our Government.  This memoir avoids detail even on the most important transactions to which it refers, & leaves the curiosity wholly unsatisfied on other occurrences well deserving attention; because the developement of these did not come within the plan, or were not necessary to the immediate object of the work: But it is Expected that these deficiencies will be speedily & amply supplied by others.
A few days ago Sir Charles Stewart arrived here from England; it is supposed that he brings credentials as Ambassador, but the government is not yet formed.  With the most perfect respect & Consideration I have the honor to be Sir Your very Obt. St.

George W Erving

